Notice of Pre-AIA  or AIA  Status
		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 October 2020 has been entered. 

Status of Claims
2.		Applicant’s amendments dated 10/2/2020 are considered and entered into record. Claims 1-2 and 4 are amended. New claims 8-9 are added. Claims 1-2, 4-6 and 8-9 are being considered for examination in the instant application.

	Rejections withdrawn
3.		Upon consideration of Applicant’s persuasive arguments, stating a surprising discovery that “AD can be treated by increasing Aβ42 secretion, and therefore AD medicines or therapeutic targets can be screened for their ability to increase Aβ42 secretion from cells or Drosophila tissue”, and asserting that none of the references teach or suggest screening for AD therapeutics that increase Aβ secretion, the rejections under AIA  35 USC § 103 have been withdrawn.


5.		Authorization for this examiner's amendment was given following a telephone interview with Crystal A. Komm on 7 September 2021. 

The application has been amended as follows: 
6.	Please update the claims to read as follows (portions that are struck through or are 
within parenthesis indicate deletions, while portions that are underlined indicate insertions, as
per the current amendment):
	
1. 	(Currently Amended) A method for screening a medicine or a therapeutic target for treating Alzheimer’s disease, the method comprising screening the medicine or the therapeutic target for the ability to increase Aβ secretion from cultured cells or Drosophila tissue, and selecting the medicine or therapeutic target that increases Aβ secretion from the cells or Drosophila tissue as a candidate to treat Alzheimer’s disease.
	2. 	(Currently Amended) The method of claim 1, comprising:
[[1]]a) applying the medicine to the cultured cells or Drosophila tissue, where the cells or Droso[[o]]phila tissue over-express APP or Aβ fused to a secretory signal peptide, or regulating the therapeutic target in the cultured cells or Drosophila tissue, where the cells or Drosophila tissue over-express APP or Aβ fused to a secretory signal peptide; and
[[(2]]b) using an immunoassay method to detect Aβ secretion from the cultured cells or the Drosophila tissue[[,]]; and
[[(3]]c) selecting the medicine or the therapeutic target that increases Aβ secretion from the cultured cells or Drosophila tissue as a candidate to treat Alzheimer’s disease.



Reasons for allowance
7.		The following is an examiner’s statement of reasons for allowance: 
The claims are directed to a method for screening a medicine or a therapeutic target for treating Alzheimer’s disease (AD) that can increase Aβ secretion from cultured cells or Drosophila tissue. The application uses the Drosophila model overexpressing Aβ42 fused to a secretory signal peptide causing Aβ accumulation in neurons, synaptic failure and motor deficits, for testing the effect of phosphatidylinositol 4-kinase IIIα (PI4KIIIα) inhibitors on neurodegenerative disease. The specification teaches that PI4KIIIα inhibitors “facilitate Aβ (particularly Aβ42) secretion of neuron cells and correspondingly reduce intraneuronal Aβ accumulation, so as to ameliorate neural deficits in Drosophila and mouse AD models” (para 0008; Fig. 4: Example 10). Using HEK293T cells, the specification shows that the small molecule PI4KIIIα inhibitor phenylarsine oxide (PAO) increases Aβ42 secretion in culture medium (Fig 4d, 4i; para 0130), The specification demonstrates efficacy of PAO on learning, memory in APP/PS1 transgenic mice, and Aβ42 levels in the CSF and brain parenchyma membrane (para 0007, 0056, 0057; Examples 13, 14; Fig. 6c). The specification therefore, teaches that the criteria of screening therapeutics for AD is based upon the effect on facilitating Aβ42 secretion upon administration (para 0067). Thus, the specification is enabled for the claimed method. 

8.		Prior art considered pertinent to applicant's disclosure:
Kazmierczak et al (Neurochem Internat 53: 263-269, 2008) 
Kazmierczak et al teach that increased secretion of amyloid beta peptides by alpha-synuclein in PC12 cells leads to higher toxicity and AD pathology (Abstract; conclusion: Discussion, para 1; Fig. 1). The reference also teaches that protective inhibition of cytotoxicity of alpha synuclein and Aβ was evaluated (page 264, col 1, para 3).The reference however, does not teach instant 

Jhee et al (Expert Opin Investigat Drugs 10: 593-605, 2001)
Jhee et al teach that Aβ peptides released from the cell lead to extracellular amyloid plaques that hastens the onset and progression of AD. The reference teaches that therapeutic approaches for AD involve the inhibition of β- or γ-secretase (required for Aβ formation) or anti- Aβ antibodies, to limit the accrual and deposition of Aβ in neuritic plaques (Abstract). The reference teaches that approaches to reduce or limit Aβ secretion is a subject of research (page 597, line spanning cols 1, 2). 

Chen et al (Acta Pharmacol Sinica 38: 1205-1235, 2017) 
Chen et al review different strategies for developing therapeutics for AD, which include agents small molecules, antibodies against Aβ, Aβ-degrading proteases, β- and γ-secretase inhibitors, etc. (Abstract). The reference teaches that the amyloid hypothesis proposes Aβ “as the main cause of the disease and suggests that misfolding of the extracellular Aβ protein accumulated in senile plaques” cause AD pathology (Introduction, para 1; page 1218, col 1, para 3). The reference also teaches that the extracellular Aβ in neuritic plaques and Aβ binding to various receptors “appear to be the characteristic hallmark of Alzheimer’s disease” (page 1210, col 1, last 3 lines; page 1217, col 2, last para). The reference therefore, suggests that the knowledge existing during or after the filing of the instant invention was in favor of strategies for reducing Aβ production and secretion for developing therapeutics for AD. 



9.		The prior art does not teach or suggest the instantly claimed screening method, comprising selecting candidate therapeutics for AD that increase Aβ secretion from cells. The claims also meet 35 U.S.C. 112- second paragraph requirements because the claims point out and distinctly claim the invention.	
10.		The claims are directed to patent eligible subject matter under 35 USC 101. The specification is enabled for the invention. 
 
11.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.		Claims 1-2, 4-6 and 8-9 are allowed.

Advisory information
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
14.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
9 September 2021


/GREGORY S EMCH/
Primary Examiner, Art Unit 1699